Citation Nr: 0633652	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  04-15 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to an effective date prior to October 18, 
2002, for a grant of service connection for right ear hearing 
loss. 

2.  Entitlement to an effective date prior to October 18, 
2002, for a 100 percent disability evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from May 1958 to May 1960 and 
from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his April 2004 substantive appeal, the veteran advanced a 
claim of clear and unmistakable error in an October 1991 
rating decision which denied service connection for right ear 
hearing loss.  Under the particular circumstances of this 
case, the Board views this new claim as inextricably 
intertwined with the effective date issue currently on 
appeal.  See generally Livesay v. Principi, 15 Vet.App. 165, 
177 (2001).  Should the veteran prevail on his clear and 
unmistakable error claim, this would not only impact the 
effective date for service connection of right ear hearing 
loss, but would also affect the disability ratings assigned 
over the years.  The Board therefore believes that the issues 
currently on appeal should be deferred at this time to afford 
the veteran the opportunity to have his clear and 
unmistakable error claim adjudicated by the RO.  

Accordingly, the case is hereby REMANDED for the following 
actions:

The RO should take appropriate action to 
adjudicate the veteran's claim of clear 
and unmistakable error in an October 1991 
rating decision which denied service 
connection for right ear hearing loss.  
If the claim is denied, the veteran 
should be furnished notice of the 
determination and notice of appellate 
rights, including the need to file a 
timely notice of disagreement if he 
wishes to initiate an appeal from that 
determination. 

After completion of the above, the case should be returned to 
the Board for appellate review of all issues which may 
properly be in appellate status at that time. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


